Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VARIABLE ESTATE DESIGN SM A SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Life Separate Account I The Policy Fund Managers · Is issued by ReliaStar Life Insurance Company of New York. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, instructions. LLC · Are subject to specified fees and charges. · Capital Research and Management The Policy Value Company · Is the sum of your holdings in the fixed account, the variable account and · Columbia Management Advisors, LLC the loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value Company, LLC varies with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed · Ibbotson Associates account. · ING Clarion Real Estate Securities L.P. · Is subject to specified fees and charges, including possible surrender · ING Investment Management Advisors, charges. B.V. Death Benefit Proceeds · ING Investment Management Co. · Are paid if your policy is in force when the surviving joint insured person · J.P. Morgan Investment Management Inc. dies. · Julius Baer Investment Management, · Are calculated under your choice of options until age 100 of the younger LLC of the joint insured persons: · Legg Mason Capital Management, Inc. -Option 1 - the base death benefit is the greater of the amount of · Lord, Abbett & Co. LLC insurance coverage you have selected or your policy value multiplied · Marsico Capital Management, LLC by the appropriate factor described in Appendix A; or · Massachusetts Financial Services -Option 2 - the base death benefit is the greater of the amount of Company insurance coverage you have selected plus the policy value or your · Morgan Stanley Investment Management, policy value multiplied by the appropriate factor described in Inc. (d/b/a Van Kampen) Appendix A. · Neuberger Berman, LLC · Are equal to the base death benefit plus any rider benefits minus any · Neuberger Berman Management Inc. outstanding policy loans, accrued loan interest and unpaid fees and · OppenheimerFunds, Inc. charges. · Pacific Investment Management · Are generally not subject to federal income tax if your policy continues to Company LLC meet the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation, to broker/dealers whose registered · UBS Global Asset Management representatives sell the policy. See Distribution of the Policy, page 60 , (Americas) Inc. for further information about the amount of compensation we may · Wells Capital Management, Inc. pay. This prospectus describes what you should know before purchasing the Variable Estate Design SM survivorship variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2007. TABLE OF CONTENTS Page Page TABLE OF CONTENTS 2 Termination of Coverage 45 POLICY SUMMARY 3 TAX CONSIDERATIONS 46 The Policys Features and Benefits 3 Tax Status of the Company 47 Factors You Should Consider Before Tax Status of the Policy 47 Purchasing a Policy 6 Diversification and Investor Control Requirements 48 Fees and Charges 8 Tax Treatment of Policy Death Benefits 48 THE COMPANY, THE VARIABLE ACCOUNT Distributions Other than Death Benefits 48 AND THE FIXED ACCOUNT 13 Other Tax Matters 50 ReliaStar Life Insurance Company of New York 13 ADDITIONAL INFORMATION 53 The Investment Options 15 General Policy Provisions 53 DETAILED INFORMATION ABOUT Distribution of the Policy 60 THE POLICY 19 Legal Proceedings 63 Purchasing a Policy 19 Financial Statements 63 Fees and Charges 23 APPENDIX A A-1 Death Benefits 28 APPENDIX B B-1 Additional Insurance Benefits 32 APPENDIX C C-1 Policy Value 36 MORE INFORMATION IS AVAILABLE. Back Cover Special Features and Benefits 38 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age, Average Age 20 Policy Value 36 Fixed Account 4 Preferred Loans 39 Fixed Account Value 36 Segment or Coverage Segment 29 Loan Account 38 Surrender Value 4 Loan Account Value 38 Valuation Date 36 Monthly Processing Date 24 Variable Account 4 Net Premium 3 Variable Account Value 36 Policy Date 20 ReliaStar, we, us, our and the company refer to ReliaStar Life Insurance Company of New York. You and your refer to the policy owner. The owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the surviving joint insured persons lifetime. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5033 2001 21 st Avenue NW Minot, North Dakota 58703 1-877-886-5050 www.ingservicecenter.com Variable Estate Design SM 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Premium · You choose when to pay and how much to pay, but you cannot pay additional premiums Payments after age 100 of the younger of the joint insured persons and we may refuse to accept any premium less than $25. See Premium · You will need to pay sufficient premiums to keep the policy in force. Failure to pay Payments, page 21. sufficient premiums may cause your policy to lapse. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy. page 22. · Upon cancellation of your policy during the free look period, you will receive a return of all premium we have received. Temporary · If you pay the minimum initial premium and qualify, we may issue temporary insurance Insurance coverage. · If both joint insured persons ages are 69 or less, the maximum amount of temporary insurance coverage is $500,000. Otherwise the maximum amount of temporary insurance See Temporary coverage is $250,000. Insurance, page 22. Death Benefits · Death benefits are paid if your policy is in force when the surviving joint insured person dies. See Death Benefits , · Until age 100 of the younger of the joint insured persons, the amount of the death benefit page 28. will depend on which death benefit option is in effect when the surviving joint insured person dies. · You may choose between one of two death benefit options: - Option 1 - the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; or -Option 2 - the base death benefit is the greater of the amount of insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor described in Appendix A. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding policy loans, accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Variable Estate Design SM 3 Death Benefit · Generally, your policy will not lapse as long as your policy value minus any surrender Guarantee charge, loan amount and unpaid fees and charges (the surrender value) is enough to cover the periodic fees and charges, when due. · However, the policy has a death benefit guarantee which provides that the policy will not See Death Benefit lapse even if the surrender value is not enough to pay the periodic fees and charges, when Guarantee, page 31. due: -The death benefit guarantee is standard on every policy. The length of the guarantee period is specified in your policy and is uniquely determined on a policy-by-policy basis and depends on the issue ages and risk classes of the joint insureds, the death benefit option and any optional rider benefits. Under this guarantee your policy will not lapse provided your cumulative premium payments minus any partial withdrawals or loans, are at least equal to the sum of minimum premium payments to the next monthly processing date. There is no charge for this guarantee. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional -Optional rider benefits that you must select before they are effective; and Insurance Benefits , -Rider benefits that automatically come with your policy. page 32. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy. Investment · You may allocate your net premiums to the subaccounts of the ReliaStar Life Insurance Options Company of New York Variable Life Separate Account I (the variable account) and our fixed account. See The Investment · The variable account is one of our separate accounts and consists of subaccounts that Options, page 15. invest in corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 4.00% per year on amounts allocated to the fixed account. · We may, in our sole discretion, credit interest in excess of 4.00%. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. We reserve the right, however, to limit you to 12 See Transfers, transfers each policy year, and transfers are subject to any other limits, conditions and page 53. restrictions that we or the funds whose shares are involved may impose. · There are certain restrictions on transfers from the fixed account. · We currently do not charge for transfers. We reserve the right, however, to charge up to $25 for each transfer in excess of 12 transfers in a policy year. Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs investment options. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when See Dollar Cost the price of a funds shares is low. Averaging, page 40. · Automatic rebalancing is a systematic program through which your variable and fixed account values are periodically reallocated among your selected investment options to See Automatic maintain the allocation percentages you have chosen. Rebalancing, · You cannot participate in the automatic rebalancing and dollar cost averaging programs page 41. at the same time. · There is currently no charge to participate in the dollar cost averaging or automatic rebalancing programs, although we reserve the right to assess a charge in the future. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Variable Estate Design SM 4 Loans · You may take loans against your policys surrender value. We reserve the right to limit borrowing during the first policy year. See Loans, page 38. · A loan must be at least $500 and may not exceed 100% of your surrender value. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate currently equal to 4.00%. · We also charge interest on loans. Interest is payable in advance and accrues daily at an annual rate of 5.66%. · After the tenth policy year, preferred loans are available. For preferred loans interest is payable in advance at an annual rate equal to 3.85% on the portion of your loan account that is not in excess of the policy value, minus the total of all premiums paid net of all partial withdrawals. · Loans reduce your policys death benefit and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may withdraw part of your policys surrender value. Withdrawals · We currently allow only one partial withdrawal each policy year. · A partial withdrawal must be at least $500. See Partial · In policy years two through 15 you may not withdraw more than 20% of your surrender Withdrawals, value. page 44. · We currently charge $10 for each partial withdrawal, but we reserve the right to charge up to $25 for each partial withdrawal. · Partial withdrawals reduce your policys base death benefit and policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the surviving joint insured person. See Surrender, · The surrender value of a policy is equal to the policy value minus any surrender charge, page 45. loan amount and unpaid fees and charges. · Surrender charges apply for 15 policy years and for 15 years after each increase in your insurance coverage. These surrender charges are level for the first five years and then decrease uniformly each month to zero at the end of the fifteenth policy or segment year. · The surrender charge is neither assessed upon nor reduced because of a requested decrease in your insurance coverage. · If the surrender charge exceeds the policy value minus the loan amount and unpaid fees and charges, there will be no proceeds paid to you on surrender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy, it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · Reinstatement means putting a lapsed policy back in force. · You may reinstate your policy and riders within five years of its lapse if you did not See Reinstatement, surrender your policy, you still own the policy and each joint insured person is still page 46. insurable. · You will need to pay the required reinstatement premium. · If the death benefit guarantee lapses, it cannot be reinstated. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Variable Estate Design SM 5 Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when, together with your agent/representative , you consider an investment in the policy. Life Insurance · The policy is not a short-term investment and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge usually exceeds the policy value because the surrender charge is usually more than the cumulative minimum monthly premiums See Fees and Charges , minus policy fees and charges. Therefore, you should purchase a policy only if you page 23. intend and have the financial capability to keep the policy in force for a substantial period of time. · A policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features, and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy will not lapse and your insurance coverage under the policy will continue if on any monthly processing date: See Lapse, page 45. - The death benefit guarantee is in effect; or -Your surrender value is enough to pay the periodic fees and charges when due. · If you do not meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or Policy , page 19. contract(s) will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Variable Estate Design SM 6 Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 15. - Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; - You assume the risk that your values may decline or not perform to your expectations; - Your policy could lapse without value or you may be required to pay additional p remium because of poor fund performance; - Each fund has various investment risks, and some funds are riskier than others; - There is no assurance that any of the funds will achieve its stated investment objective; and - You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount. · For amounts you allocate to the fixed account: - Interest rates we declare will change over time; and - You assume the risk that interest rates may decline, although never below the guaranteed minimum interest rate of 4.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX as a life insurance contract. We believe it is reasonable to conclude that the policy will CONSIDERATIONS, qualify as a life insurance contract. page, 46. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: - Reduction in the amount of your insurance coverage; - Partial withdrawals; - Loans; - Lapse; and - Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will cause income taxation to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of · We generally pay more compensation on premiums paid for base insurance coverage the Policy , page than we do on premiums paid for coverage under a term rider. Talk to your agent/registered representative the right blend of base coverage and term rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. Variable Estate Design SM 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges you will pay at the time you buy the policy, make a partial withdrawal, surrender the policy, transfer your policy value between investment options or make certain other transactions. See Transaction Fees and Charges, page 23. Charge When Deducted Amount Deducted Premium Expense · Deducted when you make a · 6.25% of each premium payment made in policy Charge premium payment. years 1 - 10. · 3.75% of each premium payment after year 10. Partial · Deducted when you take a · $25 - maximum. Withdrawal Fee partial withdrawal. · $10 - current. Surrender · Deducted when you surrender · $8.50 per $1,000 of insurance coverage during Charge 1 or lapse your policy during the segment years 1 - 5, and lower thereafter. first 15 policy years (or 15 years from an increase in your insurance coverage). Transfer Charge · Deducted each time you make a · $25 - maximum. transfer between investment · $0 - current. options. Excess Illustration · Deducted each time you request · $50 - maximum. Fee an illustration after the first · $0 - current. each policy year. Excess Annual · Deducted each time you request · $50 - maximum. Policy Report Fee an annual policy report after the · $0 - current. first each policy year. 1 The surrender charge remains level for the first five policy or segment years and then decreases uniformly each month to zero at the end of the fifteenth policy or segment year. Variable Estate Design SM 8 Periodic Fees and Charges. The following table describes the fees and charges you will pay each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 24; and Loan Interest, page 38. Charge When Deducted Amount Deducted Cost of Insurance · On the monthly processing date. · Maximum Rates per $1,000 of insurance coverage - Charge 2 - $2.68 - guaranteed. -$0.12 - current. · Minimum Rates per $1,000 of insurance coverage - -$0.01 - guaranteed and current. · Rates for representative joint insured persons per $1,000 of insurance coverage - -$0.01  guaranteed and current. -The representative joint insured persons are a male, age 65, in the standard no tobacco risk class and a female, age 55, in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Administrative · On the monthly processing date. · The product of $5 and the ratio (not to exceed 2.00) Charge of (a) the Consumer Price Index (for all urban households) for the preceding September to (b) the Consumer Price Index for September 1985 - guaranteed. · $7.50 - current. Monthly Amount · On the monthly processing date · Maximum rates - $1.27 per $1,000 of insurance Charge 2 during the first 20 policy years coverage. (or for 20 years following an · Minimum rates - $0.05 per $1,000 of insurance increase in your insurance coverage. coverage). · Rates for representative joint insured persons - $0.17 per $1,000 of insurance coverage. · The representative joint insured persons have an average age of 60. Mortality & · On the monthly processing date. · 0.10% (1.20% annually) of variable account value Expense Risk in policy years 1 - 10, and lower thereafter - Charge 3 guaranteed. · 0.08% (0.90% annually) of variable account value in policy years 1 - 10, and lower thereafter - current. Loan Interest · Payable in advance at the time · 5.66% annually of the amount held in the loan Charge you take a loan and each policy account for non-preferred loans. year thereafter. · 3.85% annually (guaranteed and current) of the amount held in the loan account for preferred loans. 2 The minimum and maximum rates are for joint insured persons in the standard risk class. All rates shown are for the first policy year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The cost of insurance rates and monthly amount charges that apply depend on the amount of insurance coverage and each joint insured persons age at issue and each joint insured persons age on the effective date of an increase in your insurance coverage, gender and risk class and the cost of insurance rates generally increase each year after the first segment year. Separate cost of insurance rates apply to each segment of your insurance coverage. A segment or coverage segment is a block of insurance coverage. The rates for the representative joint insured persons listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. The guaranteed maximum cost of insurance rate for joint insured persons in the substandard risk class is $83.33 per $1,000 of insurance coverage. 3 The current monthly mortality and expense risk charge rate is rounded to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 26, for the monthly rate without rounding. Variable Estate Design SM 9 Optional Rider Fees and Charges. The following table describes the charges you will pay if you elect any of the optional rider benefits. See Optional Rider Fees and Charges, page 26. Rider When Deducted Amount Deducted Four Year Term · On the monthly processing date. Cost of Insurance Charge Rates - Rider 4 · Maximum Rates per $1,000 of rider benefit - -$2.68- guaranteed. - $0.12 - current. · Minimum Rates - $0.01 per $1,000 of rider benefit. · Rates for representative joint insured persons - $0.01 per $1,000 of insurance coverage. The representative joint insured persons are a male, age 65, in the standard no tobacco risk class and a female, age 55, in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Monthly Amount Charge Rates - · Maximum Rates - $0.07 per $1,000 of rider benefit. · Minimum Rates - $0.01 per $1,000 of rider benefit. · Rates for representative joint insured persons - $0.02 per $1,000 of insurance coverage. The representative joint insured persons are a male, age 65, in the standard no tobacco risk class and a female, age 55, in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Survivorship · On the monthly processing date. Cost of Insurance Charge Rates - Term Rider 4 · Maximum Rates per $1,000 of rider benefit - -$2.68 - guaranteed. -$0.12 - current. · Minimum Rates - $0.01 per $1,000 of rider benefit. · Rates for representative joint insured persons - $0.01 per $1,000 of insurance coverage. The representative joint insured persons are a male, age 65, in the standard no tobacco risk class and a female, age 55, in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Monthly Amount Charge Rates - · Maximum Rates - $0.07 per $1,000 of rider benefit. · Minimum Rates - $0.01 per $1,000 of rider benefit. · Rates for representative joint insured persons - $0.02 per $1,000 of insurance coverage. The representative joint insured persons are a male, age 65, in the standard no tobacco risk class and a female, age 55, in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. 4 The rates shown are for the first policy year. Some rates have been rounded to the nearest penny, and consequently the actual rates may be either more or less than the rounded rates. The rates for these riders depend on each joint insured persons age at issue, gender and risk class (where applicable) and generally increase each year after the first policy year. The rates for the representative joint insured persons listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. Variable Estate Design SM 10 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 26. Minimum Maximum Total Gross Annual Fund Expenses 5 (deducted from fund assets) 0.27% 1.93% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees. Other expenses may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Distribution (12b-1) fees are used to finance any activity that is primarily intended to result in the sale of fund shares. If a fund is structured as a fund of funds, total gross annual fund expenses also include the fees associated with the fund or funds in which it invests. Because of this a fund that is structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities. For a list of the fund of funds available through the policy, see the chart of funds available through the variable account on page 16. 5 Some funds which are available through the policy have contractual arrangements to waive and/or reimburse certain fund fees and expenses. The minimum and maximum total gross annual fund expenses shown above do not reflect any of these waiver and/or reimbursement arrangements. Variable Estate Design SM 11 How the Policy Works Variable Estate Design SM 12 THE COMPANY, THE VARIABLE ACCOUNT AND THE FIXED ACCOUNT ReliaStar Life Insurance Company of New York We are a stock life insurance company incorporated under the laws of the
